February 3, 2012 Ms. Suzanne Hayes Assistant Director Division of Corporate Finance U.S. Securities and Exchange Commission treet, NE Washington, DC20549-7010 Re:Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 23, 2011 Form 10-Q for Fiscal Quarter Ended September 30, 2011 Filed November 8, 2011 Form 8-K filed February 11, 2011 File No. 001-14761 Dear Ms. Hayes: Thank you for your comment letter dated January 6, 2012 regarding GAMCO Investors, Inc.’s (“GBL” or “our”) Form 10-K for Fiscal Year Ended December 31, 2010, Form 10-Q for Fiscal Quarter Ended September 30, 2011 and Form 8-K filed February 11, 2011. For your convenience, we have repeated your comments and provided our responses below: General Comment: 1. In future Form 10-Q filings please correct the Commission File Number to reflect the correct file number of 001-14761. Response: We have corrected our files to reflect the correct file number of 001-14761. Form 8-K filed February 11, 2011 Comment: 2. Your filing does not include information for Mr. Zuccaro responsive to Item 5.02(c)(3) of Form 8-K, and it does not appear that you have filed an amended Form 8-K with such information as contemplated by Instruction 2 to Item 5.02 of Form 8-K.Please file an amended Form 8-K with this information or provide us with a detailed analysis supporting your apparent conclusion that you were not required to provide information responsive to Item 5.02(c)(3) of Form 8-K. Response: Paragraph (c) of Item 5.02 of Form 8-K requires disclosure if a company appoints a new principal executive officer, president, principal financial officer, principal accounting officer, principal operating officer or person performing similar functions.Form 8-K states that the company must disclose: the officer's name, position, the date of the appointment, information regarding the background of the officer and certain related transactions with the company, and a brief description of the material terms of any employment agreement between the company and the officer.Item 502(c)(3) specifically requires a brief description of any “material plan, contract or arrangement (whether or not written) in which a covered officer is a party or in which the officer participates that is entered into.” 1 There is no material plan, contract or arrangement between GAMCO Investors, Inc. (“GAMCO”) and Robert Zuccaro regarding his employment as GAMCO’s principal financial officer.Mr. Zuccaro is an employee at will.He receives an annual salary which was recommended by Mario Gabelli, GAMCO’s Chairman and Chief Executive Officer, at the time Mr. Zuccaro was appointed and was subject to the approval of GAMCO’s Compensation Committee of the Board of Directors.As with any employee of GAMCO, Mr. Zuccaro is also eligible to receive a discretionary bonus, which may include stock options or restricted stock awards, that will also be subject to the approval of the Compensation Committee.To the extent that they have the proper regulatory registrations, employees of GAMCO, including Mr. Zuccaro, are also eligible to receive, in addition to their base salary, incentive-based variable compensation for attracting or providing client service to separate accounts, shareholders of the Gabelli/GAMCO Funds or investors in GAMCO’s other products.The foregoing are compensation plans previously in place and have not been modified in any way in relation to Mr. Zuccaro’s employment.Changes in such plans may be reportable under Item 5.02(e) but their existence is not reportable under Item 5.02(c). Accordingly, GAMCO believes that the Form 8-K regarding the appointment of Mr. Zuccaro was compliant with the requirements of Item 5.02. Form 10-K for Fiscal Year Ended December 31, 2010 Item 1A.Risk Factors, page 25 Our credit ratings affect our borrowing costs, page 30 Comment: 3. Please expand your risk factor to quantify the expected impact of a one and two notch downgrade in your credit ratings. Response: Our proposed disclosure is as follows (in track changes): Our credit ratings affect our borrowing costs. Our borrowing costs and our access to the debt capital markets depend significantly on our credit ratings.A reduction in our credit ratings could increase our borrowing costs and may limit our access to borrowings and preferred stock.We currently maintain an investment grade rating at both Moody’s Investors Services (“Moody’s”) (Baa3/stable) and Standard & Poor’s (“S&P”) (BBB/stable).We believe that a one notch downgrade in our credit rating would result in a debt rating below investment grade and increase our long-term borrowing costs, on future borrowings, by 50 basis points while a two notch downgrade would increase our long-term borrowing costs, on future borrowings, by approximately 150 basis points.Our current outstanding debt issuances would not be impacted by any changes in our ratings. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 38 Overview – Consolidated Statements of Financial Condition, page 39 Comment: 4. We note that you have identified gross adjusted cash and investments, net of debt and noncontrolling interest as a non-GAAP financial measure.Please revise your future filings to provide all of the disclosures required by Item 10(e) of Regulation S-K, including an explanation as to why you believe this non-GAAP financial measure provides useful information to investors. Response: In reviewing your comment and the intended use of this metric we have decided to remove it from future filings.This metric is used by our own research analysts for analyzing or arriving at the valuation of a company’s business operations implied by deducting this value from the market price of the company.While this metric can be a valuable tool in analyzing many companies, its use may be limited to a smaller group of sophisticated investors who can compute this metric independently. 2 Operating Results for the Year Ended December 31, 2010 as compared to the Year Ended December 31, 2009, page 42 Operating Margin, page 43 Comment: 5. We note that your disclosure of operating margin before management fees appears to be a non-GAAP financial measure.Accordingly, please tell us how you plan to comply with the disclosure requirements within Item 10(e) of Regulation S-K in future filings. Response: We plan on complying with the disclosure requirements within Item 10(e) of Regulation S-K in future filings by providing the following reconciliation and explanation between operating margin, the GAAP measure, to operating margin before management fee, the non-GAAP measure, directly after the operating margin paragraph. Revenues $ $ Operating income $ $ Add back: management fee expense Operating income before management fee $ $ Operating margin % % Operating margin before management fee % % Operating income before management fee expense is used by management for purposes of evaluating its business operations.We believe this measure is useful in illustrating the operating results of the Company as management fee expense is based on pre-tax income before management fee expense, which includes non-operating items including investment gains and losses from the Company’s proprietary investment portfolio and interest expense.We believe that an investor would find this useful in analyzing the business operations of the Company without the impact of the non-operating items such as trading and investment performance. Item8.Financial Statements and Supplementary Data, page 55 Note A.Significant Accounting Policies, page 66 Investments in Partnerships and Affiliates, page 68 Comment: 6. Disclosures regarding your consolidation policy appear to be provided in various footnotes (including here and on pages 78-79) rather than in one centralized location.Given the complexities involved in assessing your investments in partnerships and affiliates for consolidation (including whether entities are voting interest entities or VIEs and the impact that limited partner rights have on the general partner’s consolidation determination), please revise your future filings to provide more robust disclosure explaining your consolidation policy within your accounting policy footnote.Address the following in your revised disclosure: 3 · Explain to the extent that you do not hold a direct ownership interest in these entities how you assess the guidance within ASC 810-10 in determining whether such entities should be consolidated. · To the extent you are the general partner of the limited partnership and such partnerships were not deemed as variable interest entities under ASC 810-10-25, please also discuss how you analyze the guidance in ASC 810-20 in determining whether consolidation of these partnerships is appropriate. · Enhance your disclosure regarding the deferral of the FASB’s revised consolidation guidance and its application to your consolidation policy to more clearly explain your current accounting policy with respect to the consolidation of VIEs, the key differences between your policy and that required under the new guidance, and how the entities with which you are involved qualify for the deferral. Response: In future Form 10K filings, to enhance the disclosure of our consolidation policy, we will combine and centralize our disclosure into the Accounting Policy footnote and then replicate this disclosure in the Critical Accounting Policies section of the MD&A where we will expand it to also address the implications of ASU 2010-10 and the proposed Accounting Standards Update issued by the FASB in November 2011.To accomplish this, we will change our accounting policy footnote (Note A), section on Investment in Partnerships and Affiliates to read as follows Investments in Partnerships and Affiliates Affiliated Entities The Company is general partner or co-general partner of various sponsored limited partnerships and the investment manager of various sponsored offshore funds whose underlying assets consist primarily of marketable securities (the “affiliated entities”).In accordance with the consolidation assessment models set forth in ASC 810-10 and 810-20, the Company consolidates all investments in partnerships and affiliates in which the Company has a controlling financial interest. The Company first determines whether an entity is a variable interest entity (“VIE”).A VIE is an entity in which either (a) the equity investment at risk is not sufficient to permit the entity to finance its own activities without additional financial support or (b) the equity investors do not have the ability to make decisions about the entities’ activities or obligation to absorb the expected losses of the entity or the right to receive the expected residual returns of the entity or (c) the voting rights are not proportional to their obligations to absorb the expected losses of the entity or their rights to receive the expected residual returns of the entity.The Company evaluates whether entities in which it has an interest are VIEs and whether the Company is the primary beneficiary of any VIEs identified in its analysis.The Company is determined to be the primary beneficiary if it absorbs a majority of the VIE’s expected losses, expected residual returns, or both.If the Company is the primary beneficiary of a VIE, it consolidates that entity.If the Company is not the primary beneficiary, it accounts for its investment under the equity method. In June 2009 the FASB amended the guidance on VIEs when it issued ASU 2009-17.This guidance requires that if a decision maker has a variable interest in a VIE, the decision maker is not solely acting in a fiduciary capacity and would be required to consolidate the VIE if it has both the power to direct the most significant activities of the VIE and economic exposure that could potentially be significant to the VIE.If the Company were to apply such guidance it would be required to consolidate most of its affiliated entities.In February 2010, the FASB issued ASU 2010-10, which indefinitely deferred the effective date of the amendments to ASC 810-10 made by ASU 2009-17, for a reporting entity’s interest in certain entities.Currently, interests in entities that qualify for the deferral are evaluated by applying the VIE model in ASC 810-10 (i.e., before the amendments by ASU 2009-17), while interests in entities that do not qualify for the deferral must be evaluated under the amendments in ASU 2009-17.Because all of the entities with which the Company is involved which would have been subject to the guidance in ASU 2009-17 were determined to qualify for the FASB’s deferral of such guidance, the Company applies the guidance for VIEs that existed prior to the issuance of ASU 2009-17. 4 If the entity is not considered a VIE it is treated as a voting interest entity (“VOE”) and the Company applies the guidance in ASC 810-20 in determining whether the entity should be consolidated.Under ASC 810-20, the general partner or investment manager is deemed to control the entity and therefore must consolidate it unless the unaffiliated limited partners or shareholders have the ability (a) to remove the general partner or investment manager, without cause, (b) to dissolve the entity or (c) have substantive participating rights.If the unaffiliated limited partners or shareholders possess substantive rights, then the Company does not consolidate the entity, and the equity method of accounting is applied.If the unaffiliated limited partners or shareholders do not have such rights, the Company consolidates the entity. For those investments accounted for under the equity method, the Company’s share in net earnings or losses of these affiliated entities are reflected in income as earned and are included in net gain/(loss) from investments on the consolidated statements of income.Capital contributions are recorded as an increase in investments when paid, while withdrawals and distributions received are recorded as reductions of the investments. Depending on the terms of the investment, the Company may be restricted as to the timing and amounts of withdrawals. For consolidated feeder funds (“CFFs”) that own 100% of their offshore master funds, the Companyretains the feeder funds’ specialized investment company accounting(i.e., the feeder funds accounts for its investment in the master fund at fair value). The Company records noncontrolling interests in consolidated entities for which the Company’s ownership is less than 100%. Unaffiliated entities We also have investments in unaffiliated partnerships, offshore funds and other entities.The Company applies the same guidance to unaffiliated entities as it does for affiliated entities, first looking at the VIE criteria, then VOE criteria and finally applying the equity method, if applicable.Given that we are not a general partner or investment manager in any unaffiliated entities, we do not earn any management or incentive fees and we do not have a controlling financial interest, we do not currently consolidate any unaffiliated entities. Our balance sheet caption “investments in partnerships” includes those investments, in both affiliated and unaffiliated entities,which the Company accounts for under the equity method of accounting and certain investments in consolidated feeder funds that the Company accounts for at fair value, as described above.The Company reflects the equity in earnings of these equity method investees and the change in fair value of the consolidated feeder funds under the caption net gain/(loss) from investments on the consolidated statements of income. In addition to modifying Note A as we have above, we will modify paragraph 1 of Note D to refer to Note A as to the definition of our consolidation policy to eliminate redundancies.This revision to Note D forms a portion of our response to the Commission’s Comment 9 below. 5 Major Revenue-Generating Services and Revenue Recognition, page 68 Comment: 7. We note your disclosures regarding various performance-based fees (including incentive allocations, fulcrum fees, and certain management fees) and that such fees are typically recognized at the end of the measurement or stipulated contract period.Please revise your future filings to more clearly define the measurement periods (e.g., quarterly, annually, etc.) associated with each performance-based fee. Response: Our proposed disclosure is as follows (in track changes): Revenues from investment partnerships and offshore funds also generally include an incentive allocation on the absolute gain in a portfolio or a fee of 20% of the economic profit as defined in the partnership agreement.The incentive allocation or fee is recognized at the end of the measurement period, which is annually, and amounts due are included in investment advisory fees receivable on the consolidated statements of financial condition.There were $3.7 million and $2.7 million in incentive allocations and fees receivable as of December 31, 2010 and 2009, respectively.The Company also receives fulcrum performance fees from certain Institutional and Private Wealth Management accounts, which are based upon meeting or exceeding specific benchmark index or indices.Performance fees refer to fees earned when the return generated for the client exceeds the benchmark and can be earned even if the return to the client is negative as long as the return exceeds the benchmark.These fees are recognized, for each respective account, at the end of the stipulated contract period for the respective account, which is both quarterly and annually and varies by account.Receivables due fromforfulcrum performance fees earned are included in investment advisory fees receivable on the consolidated statements of financial condition.There were $8.4 million and $3.1 million in fulcrum performance fees receivable as of December 31, 2010 and 2009, respectively.Management fees on a majority of the closed-end preferred shares are received at year-end if the total return to common shareholders of the closed-end fund for the calendar year exceeds the dividend rate of the preferred shares.These fees are recognized at the end of the measurement period, which is annually.Receivables due onfor management fees on closed-end preferred shares of the Funds are included in investment advisory fees receivable on the consolidated statements of financial condition.There were $8.7 million in management fees receivable on closed-end preferred shares as of both December 31, 2010 and 2009.For The GDL Fund, there is a performance fee earned as of the end of the calendar year if the total return of the fund is in excess of the T-Bill Index total return.This fee is recognized at the end of the measurement period, which is annually on a calendar year basis.Receivables due foron performance fees relating to The GDL Fund are included in investment advisory fees receivable on the consolidated statements of financial condition and were $3.3 million and $5.9 million as of December 31, 2010 and 2009, respectively. Comment: 8. As a related matter, please also revise your future filings to more clearly define fulcrum fees as this terms appears to be specific to your industry and may not be widely understood. Response: In reviewing the definition of fulcrum fee, which relates to a fee which can both increase and decrease, we have determined that the fees we earn are not fulcrum fees, under the industry definition,and are more accurately described as performance fees.We have changed our disclosure accordingly. 6 D. Investments in Partnerships, page 78 Comment: 9. Given your involvement with various types of entities (e.g., partnerships, offshore funds and other investment vehicles) and the different consolidation models that may be applicable, we believe that more granular disclosure in this area would provide beneficial information to investors.Accordingly, please revise your future filings to provide more detailed disclosure of the types of entities with which you are involved as well as the applicable consolidation model.Please also provide clear disclosure that enables a reader to understand why certain vehicles have been consolidated and others have not. Response: In reviewing your comment we have decided to combine Note D – Investment in Partnerships and Note E – Consolidated Partnerships and Offshore Funds and Variable Interest Entities from the 2010 Form 10-K into a single footnote.Our proposed disclosure is as follows: D.Investments in Partnerships, Offshore Funds and Variable Interest Entities The Company is general partner or co-general partner of various sponsored limited partnerships and the investment manager of various sponsored offshore funds whose underlying assets consist primarily of marketable securities (the “affiliated entities”).We also have investments in unaffiliated partnerships, offshore funds and other entities (the “unaffiliated entities”).We evaluate each entity for the appropriate accounting treatment and disclosure.Certain of the affiliated entities are consolidated, as discussed in Note A.In addition, our balance sheet caption “investments in partnerships” includes those investments, in both affiliated and unaffiliated entities,which the Company accounts for under the equity method of accounting, as well as certain investments that the feeder funds hold thatare carried at fair value, as described in Note C.The Company reflects the equity in earnings of these equity method investees and the change in fair value of the consolidated feeder funds under the caption net gain from investments on the consolidated statements of income. The following table highlights the number of entities that we consolidate as well as under which accounting guidance they are consolidated, including CFFs which retain their specialized investment company accounting, and partnerships and offshore funds which we consolidate as described in Note A. Entities consolidated CFFs Partnerships Offshore Funds Total VIEs VOEs VIEs VOEs VIEs VOEs VIEs VOEs Entities consolidated at December 31, 2008 1 5 - 1 1 - 2 6 Additional consolidated entities - Deconsolidated entities - (3
